IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                  : No. 89 MM 2022
                                               :
                                               :
                 v.                            :
                                               :
                                               :
 DUANE E. FULGER                               :
                                               :
                                               :
 PETITION OF: WILLIAM E. MOORE,                :
 ESQUIRE                                       :

                                       ORDER


PER CURIAM

      AND NOW, this 22nd day of December, 2022, in consideration of the Application

to Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas of

Montgomery County for that court to determine whether Attorney William E. Moore should

be permitted to withdraw.

      If Attorney Moore is permitted to withdraw, the court is DIRECTED to resolve any

issues relative to Duane E. Fulger being appointed counsel or granted leave to proceed

pro se.

      The Court of Common Pleas of Montgomery County is DIRECTED to enter its

order regarding this remand within 90 days and to notify this Court promptly of its

determination.